Citation Nr: 0728638	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-39 769 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a hip 
and pelvis fracture with disc damage, claimed as secondary to 
diabetes mellitus.  

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure).  

3.  Entitlement to service connection for a bladder disorder. 

4.  Entitlement to service connection for a prostate 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that rating decision, the RO, in pertinent part, 
denied service connection for residuals of a hip and pelvis 
fracture with disc damage, service connection for 
hypertension (claimed as high blood pressure), service 
connection for a bladder disability, and service connection 
for a prostate disability (claimed as an enlarged prostate).  
The veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing held at the RO in April 2007.  

The issue of entitlement to service connection for residuals 
of a hip and pelvis fracture with disc damage, claimed as 
secondary to diabetes mellitus, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  At the April 12, 2007, hearing, the Board received notice 
from the veteran of his request to withdraw his appeal as to 
the issues of entitlement to service connection for a bladder 
disorder and service connection for a prostate disorder.  

2.  Hypertension was not shown in service, and any current 
hypertension was first diagnosed many years after service; 
there is no competent evidence that relates any current 
hypertension to service or to the veteran's service-connected 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the veteran's Substantive 
Appeal as to the issues of entitlement to service connection 
for a bladder disorder and service connection for a prostate 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in active 
service, nor was any current hypertension caused or 
chronically worsened by the veteran's service-connected 
diabetes mellitus.  38 U.S.C.A. § 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  At the April 2007 hearing, the 
veteran withdrew his appeal as to the issues of entitlement 
to service connection for a bladder disorder and service 
connection for a prostate disorder, and this was noted in the 
hearing transcript.  In accordance with 38 C.F.R. § 20.204, 
this serves as an effective withdrawal of those issues, and 
hence there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to the issues of 
entitlement to service connection for a bladder disorder and 
service connection for a prostate disorder, and the appeals 
as to those issues are dismissed.  

Service connection for hypertension

Duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in March 2005, the RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service that caused an 
injury or disease; (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO stated that medical records or medical opinions are 
required to establish this relationship.  The RO explained 
that under certain circumstances, VA may conclude that 
certain current disabilities were caused by service, even if 
there was no specific evidence proving this.  The RO went on 
to say that the cause of a disability was presumed for 
veterans who have certain chronic diseases that become 
evident within a specific period of time after discharge from 
service.  

In the March 2005 letter, the RO also notified the veteran 
that to support a claim for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability, the evidence must show he has a 
current physical or mental disability in addition to his 
service-connected disability and that his service-connected 
disability either caused or aggravated his additional 
disability.  The RO explained that medical records or medical 
opinions are required to establish this relationship.  

In the March 2005 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
requested that the veteran submit any pertinent medical 
records in his possession and notified him that if he wanted 
VA to obtain the medical records for him that he should 
complete and return release authorizations for doctors or 
hospitals where he had received treatment.  The RO stated 
that if there was any other evidence or information he 
thought would support his claim, she should let VA know and, 
in addition, the RO requested that the veteran submit any 
evidence in his possession that pertains to his claim.  

In addition, in a letter dated in March 2006, the RO provided 
the veteran information about evidence needed to evaluate 
disabilities and determine the beginning date of any payment 
to which he might be entitled.  The RO described examples of 
evidence the veteran should identify or provide that would 
affect a disability evaluation and examples of evidence that 
he should identify or provide that might affect how it would 
determine the effective date of any awarded benefits.  The RO 
advised the veteran of what evidence VA would obtain and what 
evidence he should provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claim and issued a supplemental statement of the case (SSOC) 
in March 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a SSOC that complies 
with applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran and for which he authorized release have been 
associated to the claims file.  Although pursuant to 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) VA is required 
to make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, VA's duty to 
secure records extends only to relevant records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App.96, 102 (2005).  Here, although the 
record shows the veteran is receiving disability benefits 
from the Social Security Administration (SSA), because the 
July 2005 VA examiner indicated that the SSA disability award 
was based on the veteran's back disability/sciatica, and is 
not based on hypertension or diabetes mellitus, the Board 
finds that a remand to obtain SSA records is not necessary to 
adjudicate his hypertension claim because those records would 
have no reasonable possibility of substantiating the claim at 
issue in this decision.  

Relative to the duty to assist, service medical records are 
in the file, and VA medical records have been obtained.  In 
addition, the veteran was provided a VA examination with 
medical opinion in July 2005.  The veteran has submitted 
medical records from private health care providers, and he 
and his wife testified at the April 2007 hearing before the 
undersigned.  

The Board has referred to the amendment of 38 C.F.R. § 3.310, 
which became effective October 10, 2006, and provides for the 
award of secondary service connection based on aggravation of 
a nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)).  Although the RO did 
not consider this amendment, the veteran will not be 
prejudiced by the Board's consideration of this amendment in 
the first instance because it is codification of 
interpretation of existing law as announced by the United 
States Court of Appeals for Veterans Claims (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
certain chronic disorders, such as hypertension, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to 
be codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2006).  

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2006).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  

Background and analysis

To the extent the veteran has offered contentions regarding 
his hypertension and high blood pressure claim, he asserts 
that it is due to his service-connected diabetes mellitus, 
for which service connection has been granted with a 
20 percent rating effective in May 2003.  

The veteran's service medical records include reports of 
blood pressure readings on three occasions.  At his service 
entrance examination December 1967, the veteran's blood 
pressure was 122/70; at a medical examination in 
November 1969, his blood pressure was 138/74; and at his 
separation examination in August 1971, the veteran's blood 
pressure was 128/82.  At no time during service did a health 
care provider refer to high blood pressure, nor was there a 
diagnosis of hypertension.  

Post-service medical records in the file date from July 1992 
and show that at that time the veteran's blood pressure was 
120/78.  In conjunction with complaints of stomach cramps in 
October 1998 and a subsequent diagnosis and surgery for 
diverticulitis, medical records show an incidental diagnosis 
of diabetes mellitus.  The veteran's blood pressure reading 
when he saw his private physician in late October 1998 was 
130/85.  Later medical records show that on one occasion in 
March 2002, the veteran's blood pressure was 140/90, but the 
records include no higher reading before that date, except in 
November 2001 immediately following hip surgery when there 
was a reading of 166/80.  At that time, the physician said 
the veteran was hypertensive but was also in considerable 
pain.  Two days later, the veteran's blood pressure reading 
was 112/68.  

VA medical records show that that at a VA outpatient visit in 
June 2004, the veteran's problem list included diabetes 
mellitus, Type II.  At that time, the veteran's blood 
pressure was 134/70.  The examiner noted that the veteran 
would be started on an ace inhibitor, Lisinopril, for renal 
protection.  Later VA medical records show the veteran 
continued to take Lisinopril.  In November 2004, two hours 
after a fall, a blood pressure reading was 157/88.  In 
January 2005, the veteran's blood pressure reading was 
149/81, and a VA physician's assessment included hypertension 
with a plan to increase the dose of Lisinopril.  

At a VA compensation and pension examination in July 2005, 
the physician who examined the veteran reviewed the record 
and noted that the only mention of hypertension was in the 
January 2005 outpatient record.  At the time of the July 2005 
examination, multiple blood pressure readings were recorded, 
with none higher than 131/69.  After examination of the 
veteran, review of recent records, and review of laboratory 
studies, the physician stated that the veteran's blood 
pressures were predominately in the normal range, but these 
were when the veteran was taking Lisinopril presumably for 
renal protection with diabetes.  He said that based on the 
available evidence, the veteran did not appear to have a true 
diagnosis of hypertension.  The physician said that even if 
the veteran does have hypertension, it is not secondary to or 
aggravated by his diabetes as there is no evidence for 
nephropathy.  In this regard, he said there is no evidence 
for diabetic nephropathy, as there was normal kidney function 
and an absence of proteinuria.  Later outpatient records from 
the veteran's VA primary care provider include assessments of 
hypertension and show the physician increased the veteran's 
dose of Lisinopril.  

The medical evidence does not show, nor does the veteran 
contend, that hypertension was present in service or for many 
years thereafter.  Rather, post-service medical records show 
an assessment of hypertension no earlier than 2005, with 
treatment with an ace inhibitor, Lisinopril, for renal 
protection starting in 2004.  

In view of the foregoing, the Board can find no evidence of 
any hypertension (claimed as high blood pressure) during 
service or for many years thereafter, and there is no medical 
evidence that suggests a relationship between any current 
hypertension and service, and the veteran does not contend 
there is such a relationship.  Thus, there is no competent 
evidence that could support service connection for 
hypertension (claimed as high blood pressure) on a direct or 
presumptive basis.  

The veteran contends, in essence, that his service-connected 
diabetes mellitus caused or aggravated his claimed 
hypertension.  In this regard, at the April 2007 hearing, he 
testified that no doctor had told him that his diabetes was 
the cause of his hypertension, but they had said his diabetes 
could cause hypertension and that he was putting two and two 
together.  He said he had received treatment for hypertension 
only at VA.  Review of the medical evidence outlined above 
shows there has been an assessment of hypertension and that 
the veteran has a diagnosis of diabetes mellitus.  Thus, the 
first two elements of his secondary service connection claim, 
current disability and service-connected disability, are 
satisfied.  Wallin, 11 Vet. App. at 512.  

As to the third element, i.e., nexus, there is of record no 
medical evidence that supports a relationship between the 
veteran's service-connected diabetes mellitus and his 
hypertension (claimed as high blood pressure).  The only 
medical professional to address this matter was the VA 
physician who examined the veteran in July 2005.  Upon 
examination of the veteran and review of the veteran's 
medical records including laboratory studies, it was that 
physician's opinion that the veteran's diabetes mellitus did 
not cause or aggravate any hypertension because there is no 
evidence of nephropathy.  This competent evidence clearly 
weighs against the claim.  

The Board is left with the veteran's statements and hearing 
testimony to the effect that he believes that his 
hypertension could be related to his service-connected 
diabetes mellitus.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion as 
to whether his service-connected diabetes mellitus caused or 
aggravated any current hypertension.  It is now well 
established that a layperson such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that any 
current hypertension (claimed as high blood pressure) is 
related to his service-connected diabetes mellitus is not 
entitled to any probative value.  See, Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension (claimed as high 
blood pressure) on a direct, presumptive, and secondary 
basis.  As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine is not for 
application, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  




ORDER

The appeal as to the issue of entitlement to service 
connection for a bladder disorder is dismissed.  

The appeal as to the issue of entitlement to service 
connection for a prostate disorder (claimed as enlarged 
prostate) is dismissed.  

Service connection for hypertension (claimed as high blood 
pressure) is denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for residuals of a hip and pelvis fracture with 
disc damage, claimed as secondary to diabetes mellitus.  The 
veteran contends that the fracture occurred because of 
weakness and brittleness of his bones associated with his 
service-connected diabetes mellitus and alternatively 
contends that the November 2001 fall on black ice that 
resulted in the hip and pelvis fracture occurred when his leg 
gave out because of peripheral neuropathy associated with his 
diabetes mellitus.  At the April 2007 hearing, the veteran 
testified that the physician who did his hip surgery said 
that at the veteran's age, the fall should not have caused a 
broken hip and that his hip and pelvis were weakened because 
of the diabetes.  While the claims file includes hospital 
records concerning treatment for the veteran's November 2001 
hip and pelvis fracture, it does not include a medical 
opinion as to the relationship, if any, between the veteran's 
residuals of a hip and pelvis fracture with disc damage and 
his service-connected diabetes mellitus and its 
complications.  The veteran has not been provided a VA 
examination with an opinion regarding this claim, and it is 
the judgment of the Board that such assistance should be 
provided to the veteran and would facilitate the Board's 
decision.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Further, as noted earlier, the veteran has reported that he 
has been receiving SSA disability benefits for his back 
condition since 2004.  Medical records associated with that 
award could be pertinent to the claim pertaining to residuals 
of a hip and pelvis fracture with disc damage and should be 
obtained.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, the claim is REMANDED for the following action:  

1.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from February 2007 to the present.  

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
disability benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  

3.  Then, arrange for a VA examination of 
the veteran to determine the nature and 
etiology of his residuals of a hip and 
pelvis fracture with disc damage.  All 
indicated studies should be performed.  
After examination of the veteran and 
review of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran's 
diabetes mellitus (with any attendant 
bone brittleness or weakness) caused or 
chronically worsened the hip and pelvis 
fracture with claimed disc damage that 
occurred when the veteran fell on his 
right hip in November 2001.  In addition, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that lower extremity neuropathy 
associated with the veteran's diabetes 
mellitus caused or contributed to the 
veteran's fall on his right hip and 
resultant hip and pelvis fracture in 
November 2001.  

An explanation of the rationale for the 
opinions should be provided in the 
examination report.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Thereafter, readjudicate entitlement 
to service connection for residuals of a 
hip and pelvis fracture with disc damage, 
claimed as secondary to diabetes 
mellitus.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


